                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                               4:10CR3126

       vs.
                                                                ORDER
JAVIER GARCIA-HERNANDEZ,

                     Defendant.



      IT IS ORDERED that Defendant’s Motion to Withdraw (Filing no. 188) his Motion to
Reduce Sentence (Filing no. 184) is granted.

      Dated this 24th day of March, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge
